Citation Nr: 1441752	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUEs

1.  Entitlement to a compensable evaluation for decreased circulation of the right lower extremity.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1964 to June 1973, to include a tour of duty in Vietnam.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Louisville, Kentucky, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran requested a personal hearing before a Veterans Law Judge, to be held at the RO, and such was scheduled for September 2013.  However, the Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for hearing loss, and service connection for tinnitus, have been raised by the Veteran, but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ), despite development done in connection therewith.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the November 2012 VA examination in connection with the current appeal, the examiner noted that circulation at the ankle had last been tested on August 20, 2010.  He indicated he had compared current testing with results from that day.  However, review of the claims file reveals no testing on that date.  VA treatment records show no progress notes on that date.  It is unclear if the examiner entered an incorrect date, or if there are missing treatment records.

As there is a distinct possibility that VA records are missing, remand is required to secure those records.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Board notes that the Veteran has not indicated the existence of any relevant private treatment records; all treatment appears to be at the VA medical center in Louisville, Kentucky, and associated clinics.

Entitlement to TDIU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  Therefore, as there remains open a claim regarding evaluation of a disability on his occupational functioning, adjudication of the TDIU claim would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file testing dated August 20, 2010, conducted regarding circulation in the lower extremities, as well as all other VA records not currently associated with the claims file for the period of February 2010 to the present, particularly laboratory and imaging results.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



